Citation Nr: 0730648	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2004 and August 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The January 2004 decision denied the claims 
of service connection for a back condition, left knee 
condition and right knee condition.  The August 2006 decision 
denied the claim of service connection for bilateral hearing 
loss.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2005.  A transcript 
of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's back disability was not shown during 
service or for many years following discharge from service, 
and is not otherwise related to any incident of service.  

2.  The veteran does not have a current diagnosis of a right 
knee disability.  

3.  The veteran's left knee disability is not of service 
origin.  

4.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2003 and June 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, a subsequent notice letter 
which did address the downstream issues of effective date and 
disability rating was provided to the appellant in March 
2006, and the claims were thereafter readjudicated in 
supplemental statements of the case dated in December 2006.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in correspondence to the RO, has demonstrated his 
understanding of the evidentiary requirements.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a back disability, a 
right knee disability and a left knee disability, and 
bilateral hearing loss.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of discharge of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings, and/or diagnosis referable to the back 
or right knee.  With regard to the left knee, there is a July 
1965 treatment record that reveals the veteran was treated 
with ointment for an abrasion of the left knee with 
discoloration and swelling of the leg.  There are no other 
service medical records showing treatment for or diagnosis of 
a left knee disability, and the veteran's discharge 
examination in August 1966 did not reveal any complaints 
findings or diagnosis of any orthopedic disability or hearing 
loss.

With regard to the veteran's hearing, the 1966 discharge 
examination noted a hearing loss at 6000 Hz.  Otherwise, the 
audiometric testing was well within normal limits at all 
other puretone thresholds.  Specifically, the August 1966 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
0
0
0
0
45
LEFT
0
0
0
0
75

There were no complaints of hearing loss during service.  

Post-service medical evidence of record includes a September 
2002 VA initial assessment examination.  The veteran reported 
that he suffered from back pain that began during service.  
The assessment was low back pain with mild radicular pain.  
The veteran did not report pain in either knee at the 
examination.  

In August 2004, the veteran's wife submitted a lay statement 
explaining that she knew the veteran before he served on 
active duty, and that he developed back pain and bilateral 
knee pain during service.  

A September 2004 private spine magnetic resonance imaging 
(MRI) report revealed mild central canal stenosis at L3-4 and 
L4-5 levels.  Additionally, there was a right paracentral and 
posterolateral disc protrusion at L5-S1, posteriorly 
displacing the right S1 nerve root and narrowing the right 
L5-S1 neural foramen.  There was also additional narrowing of 
neural foramen at L3-4 through L5-S1 levels.  There was mild 
degenerative facet arthropathy, L4-L5, and L5-S1 levels.  
Degenerative disc disease was noted throughout most of the 
lower thoracic and lumbar spine, and external synovial cyst 
posterior to the left L5-S1 facet joint, degenerative in 
etiology.  

A September 2004 private left knee MRI report revealed 
probable ganglion at the origin of the medial head of the 
gastrocnemius muscle.  Additionally, tendinosis of the 
quadriceps, insertion, and patellar tendon was noted.  There 
was mild patellar edema.  No discrete cartilage defects were 
identified.  

At an April 2005 personal hearing before a Decision Review 
Officer (DRO) at the RO, the veteran testified that that he 
sought treatment for a back injury during service, and was 
treated with pain pills.  The veteran testified that he 
injured his knees at the same time he injured his back, as a 
result of a fall during service while carrying a tool box.  
The veteran explained that the injury to the left knee was 
worse than the right knee.  The veteran also testified that 
he was not afforded a discharge examination at the time of 
his separation from service.  He reportedly sought treatment 
a couple of weeks after separation from service from his 
family doctor in Mexico; however, those records are not 
available.  The veteran reportedly continued to seek 
treatment in the 1970s and 1980s in Juarez, Mexico, but those 
records are not available.  

In light of the in-service treatment for a left knee 
abrasion, the veteran was afforded a VA examination in June 
2005.  The veteran reported that he was treated in service 
for a left knee abrasion, and the pain continued after 
service.  The veteran also reported that he sought treatment 
after service, and that the pain has progressively worsened 
despite pain medications and acupuncture.  Upon examination 
of the left knee, the diagnosis was tendonitis of the left 
knee.  X-rays of the left knee revealed probable bipartite 
left patella on old un-united fracture.  Upon careful review 
of the claims file, the examiner opined that the current 
findings in the left knee-tendinosis of the quadriceps 
insertion and patellar tendon, were less likely than not 
secondary to the injury reported during military service.  
The examiner explained that tendonitis was secondary to 
repetitive use of certain joints and not secondary to a 
remote injury.  A knee injury with major trauma dating back 
to 1965 would be expected to produce arthritic changes in the 
joint, which were not seen with recent x-ray or MRI. 

Private treatment records dating from 2001 through 2005 
reveal that the veteran injured his back in November 2000 and 
August 2004.  These records included a copy of a December 
2000 MRI report showing disc bulging L1-2, L2-3, L3-4, L4-5.  
There was a central right paramedian right lateral disc 
protrusion at L5-S1.  Also, moderate synovitis and 
hypertrophic changes were noted with no definite bony central 
spinal canal stenosis.  

A July 2006 VA examination report reveals that the veteran 
has a moderate to severe sensorineural hearing loss of the 
right ear and a moderately severe to severe sensorineural 
hearing loss of the left ear.  The veteran reported exposure 
to loud generators, and loud tools during service as a mine 
and demolition combat engineer.  The examiner opined that the 
veteran's current hearing loss was not related to service, 
based on the audiometric findings on the separation 
examination.  

In sum, the medical evidence in this case shows that the 
veteran has a current back disability, a current left knee 
disability, and current bilateral hearing loss; however, 
these conditions were not shown during service or for many 
years following discharge from service, and there is no 
medical evidence providing a link between the current 
disability and the veteran's period of active service.  The 
first evidence of a back disability comes from a magnetic 
resonance imaging (MRI) report in December 2000, over thirty 
years following discharge from service.  Additionally, the 
private medical records reveal that the veteran injured his 
back in November 2000.  Although the veteran maintains that 
he was treated for back pain shortly after discharge from 
service, he has provided no competent corroborating evidence 
to support his assertion.  

Similarly, the veteran has provided no medical evidence to 
show that his current left knee tendinosis is related to the 
one-time treatment for a left knee abrasion during service.  
Moreover, a VA examiner in June 2005 explained that 
tendinosis is caused by overuse, not by a traumatic injury.  
Had the veteran experienced a traumatic injury to the left 
knee in 1965, x-rays would likely show degenerative changes, 
which are not objectively shown in this case.  The examiner 
opined that the veteran's tendinosis of the left knee was not 
related to service.  There is no opinion to the contrary.  

Likewise, the veteran has provided no medical evidence to 
support his assertion that his hearing loss is related to 
service.  The first evidence of a current hearing loss 
disability comes from treatment records dated in this decade, 
and a VA examiner opined that the veteran's current hearing 
loss is not related to service.  There is no opinion to the 
contrary.

Finally, there is no objective evidence whatsoever showing a 
current right knee disability.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997.  Service connection may 
not be granted unless a current disability exists.  In other 
words, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no medical evidence establishing a current diagnosis of 
any right knee disability for which service connection may be 
established.  Thus, the preponderance of the evidence is 
against a finding service connection for a right knee 
condition, and the claim must be denied. 

With regard to the other claims, there is no evidence of 
record, other than the appellant's contentions, that his 
current back condition, left knee condition, and hearing loss 
are related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Moreover, the absence of any evidence of a back disability, 
left knee disability, or a hearing loss disability prior to 
the current decade, or of persistent symptoms of a back 
disability and/or left knee pain, and/or hearing loss between 
1966 and this decade constitutes negative evidence tending to 
disprove the claim that the veteran developed a back 
disability, left knee disability, and a hearing loss 
disability as a result of service which resulted in chronic 
disability and/or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing back pain, left knee pain, or back 
and/or knee symptoms and/or a hearing loss disability for 
over thirty years between the period of active duty and the 
evidence showing current disability during this decade is 
itself evidence which tends to show that no disability of the 
spine and/or left knee and/or hearing loss was incurred as a 
result of service.  Moreover, there is no medical evidence 
showing that hearing loss was manifested to a degree of 
10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for hearing loss may not be presumed to have had 
its onset in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Additionally, the "absence" of evidence or "negative" 
evidence of any findings relative to the back, left knee or 
hearing loss disability during service in this case is 
supported by affirmative evidence which tends to show that no 
such back and/or left knee and/or hearing loss disability was 
incurred during that time.  Such affirmative evidence 
consists of the August 1966 separation examination report 
which showed no complaints of a back and/or left knee 
disability and showed that the spine was normal on clinical 
evaluation.  The veteran has not provided any medical 
evidence, whatsoever, dated prior to this decade that shows 
complaints, findings or diagnosis of a back condition, left 
knee condition, or a hearing loss disability.  This is 
affirmative evidence that the veteran did not sustain a back 
or knee injury, or a hearing loss disability during service.

As the preponderance of the evidence is against the claims of 
service connection for a back disability, a right knee 
disability, a left knee disability, and hearing loss, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  








	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back condition is denied.  

Service connection for a right knee condition is denied.  

Service connection for a left knee condition is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


